Title: Wilson Cary Nicholas to Thomas Jefferson, 28 June 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            
              My Dear Sir
               Richmond June 28. 1819
            
            The misfortunes of our friends in Baltimore, and the dreadful state of commerce all the world over, has determined my son to break up his establishment at Leghorn, & return to the U.S. as soon as he can wind up his business which he expects to be able to do in a few weeks after he gets there. He expects there will be a considerable Naval depot at Pensacola, where he is disposed to settle. He is anxious to be appointed naval agent for the U.S. at that place, not only on account of the value of that appointment, but from a belief that it wou’d be a certain & valuable introduction to other business. May I beg the favour of you to use your good offices in his favour? His character as a merchant, & as a man, & his rank & standing in the late army; will I hope be a compleat justification of the government in employing him. I am ashamed of being so troublesome to you, but if you cou’d induce Mr Madison, to second your recommendation I shou’d have no doubt of the success of your joint application. Your note for $1000 discounted at this Bank will be due the 11/14th of next month. you were apprised that it was done only for sixty days with an understanding it shou’d be paid at maturity. I fear the money will be expected to be paid. I hope you will pardon the liberty I take in reminding you of this circumstance. I do it only to prevent your being disappointed. I am Dear Sir
             with great respect & regard
            
               your friend & hum. Serv.
               W. C. Nicholas
            
          
          
            By you I trust I shall not be thought too partial or too much interested for my son, if I say there is not an office that the government will have to dispose of in Florida that he cou’d not fill with credit to himself & advantage to the public.
          
        